DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Christian Michel on 05/13/22.

The application has been amended as follows: 
1. (Currently Amended) A method of on-body fluid delivery using a primary user interface communicatively couplable to a primary patch pump comprising a first reservoir adapted to contain a first fluid, a first cannula, a first pump adapted to infuse the first fluid from the first reservoir through the first cannula, and a first microcontroller adapted to control operations of the first pump, 
the method comprising the steps of: 
attaching a primary patch pump to a user's skin at an attachments site; 
inserting a first cannula into the attachment site through a surface of the primary patch pump attached to the user's skin; 
pairing the primary patch pump for remote wireless communication via a wireless communication interface to a primary user interface; 
communicating via the wireless communication interface between the primary patch pump and the primary user interface to determine whether user instructions have been received at the primary user interface; and 
if it is determined that the user instructions have been received at the primary user interface: 
sending machine instructions from the primary user interface to the primary patch pump via the wireless communication interface according to the user instructions; and 
initiating a bolus dose or basal rate using a first microcontroller according to the machine instructions, further using a secondary patch pump communicatively couplable to at least one of the primary patch pump and the primary user interface, 
wherein the secondary patch pump comprises a second reservoir adapted to contain a second fluid, a second cannula, a second pump adapted to infuse the second fluid from the second reservoir through the second cannula, and a second microcontroller adapted to control operations of the second pump, 
the method further comprising the steps of: 
pairing the secondary patch pump to the primary user interface; 
checking for an error flag;  
37if no error flag is detected, the primary patch pump communicating with the primary user interface to determine whether the user instructions have been received at the primary user interface; and 
if it is determined that the user instructions have been received at the primary user interface: 
sending the machine instructions from the primary user interface to the primary patch pump according to the user instructions; and 
initiating the bolus dose or the basal rate using the first microcontroller according to the machine instructions.  
2. (Currently Amended) The method of on-body fluid delivery of claim 1, further comprising the steps of: 
checking for an error condition; 
if an error condition is detected, setting the error flag;
if no error condition is detected, transferring relevant data from the primary patch pump to the primary user interface and the secondary patch pump; and 
returning to the step of checking for the error flag.  
3. (Currently Amended) The method of on-body fluid delivery of claim 2, wherein the error condition comprises a condition indicative of at least one of a cannula occlusion, a low reservoir, an end of reservoir, a depleted battery, a battery failure, a cannula deployment, entrapped air and a leakage.  
4. The method of on-body fluid delivery of claim 2, wherein relevant data comprise data indicative of at least one an infusion profile update, an infusion command, the bolus dose, a bolus dose requirement, the basal rate, a basal rate adjustment, a confirmation of delivery, an error state or condition, and a confirmation of adjustment.  
5. (Currently Amended) The method of on-body fluid delivery of claim 1, further comprising the step of: entering a primary patch pump SNIFF mode for up to a predetermined primary patch pump SNIFF time to check for the error flag.  
6. (Currently Amended) The method of on-body fluid delivery of claim 1, further comprising continuing an infusion via the secondary patch pump if the error flag is detected.  
7. (Currently Amended) The method of on-body fluid delivery of claim 1, further comprising the steps of: 
if the error flag is detected, determining whether the primary user interface is communicatively coupled to the primary patch pump; 
if it is determined that no primary user interface is communicatively coupled to the primary patch pump, transferring relevant data from the primary patch pump to the secondary patch pump, and continuing an infusion via the secondary patch pump; and
if it is determined that the primary user interface is communicatively coupled to the primary patch pump: 
transferring relevant data from the primary patch pump to the secondary patch pump and to the primary user interface, and setting the secondary pump as the primary pump; and 
returning to the step of the primary patch pump communicating with the primary user interface.  

14. (Currently Amended) The method of on-body fluid delivery of claim 13, wherein if the primary user interface is engaged for the adjustment of basal rate or a setting of bolus delivery, after the adjustment or setting at least one of a SLEEP cycle, a WAKE cycle and a SNIFF cycle of the primary user interface is synchronized with at least one of a SLEEP cycle, a WAKE cycle and a SNIFF cycle of the primary 40patch pump and with at least one of a SLEEP cycle, a WAKE cycle and a SNIFF cycle of the secondary patch pump.  

Allowable Subject Matter
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The closet prior art of record is Blomquist (US 5,338,157), Mandro et al. (US 2011/0047499). 
However, these references do not disclose the device as claimed or described below.
Mandro discloses a method of on-body fluid delivery using a primary user interface 300 (equivalent a companion unit) communicatively couplable to a primary patch pump 100 (or equivalent to a pump unit in Fig. 4)  comprising a first reservoir 430 adapted to contain a first fluid 422, a first cannula 450/452, a first pump 100 adapted to infuse the first fluid 422 from the first reservoir 430 through the first cannula 450/452, and a first microcontroller 400 adapted to control operations of the first pump, the method comprising the steps of: 
attaching a primary patch pump to a user's skin at an attachments site (via adhesive, para [0082]); 
inserting the first cannula into the attachment site through a surface of the primary patch pump attached to the user's skin; 
pairing the primary patch pump for remote wireless communication via a wireless communication interface to a primary user interface, see Figs. 7A-7F; 
communicating via the wireless communication interface between the primary patch pump and the primary user interface to determine whether user instructions have been received at the primary user interface (e.g. pairing was accept4ed on companion, Fig. 7E), also para [103; 
and if it is determined that user instructions have been received at the primary user interface: sending machine instructions from the primary user interface to the primary patch pump via the wireless communication interface according to the user instructions; and initiating a bolus dose or basal rate using the first microcontroller according to the machine instructions, see Figs. 23A-23B; 
Mandro also discloses that the step of checking for an error flag (e.g. occlusion alarm, reservoir alarm, bad battery alarm, Figs. 19A-19C; 20A-20I) in between the primary pump and the companion device (e.g. the user interface) and checking for an error flag (in between the primary pump and the companion device, e.g., the user interface);  
37if no error flag is detected, the primary patch pump communicating with the primary user interface to determine whether user instructions have been received at the primary user interface; 
and if it is determined that user instructions have been received at the primary user interface: sending machine instructions from the primary user interface to the primary patch pump according to the user instructions, para [0103]; and initiating a bolus dose or basal rate using the first microcontroller according to the machine instructions.
Mandro fails to discloses a method of using a secondary patch pump communicatively couplable to at least one of the primary patch pump and the primary user interface, wherein the secondary patch pump comprises a second reservoir adapted to contain a second fluid, a second cannula, a second pump adapted to infuse the second fluid from the second reservoir through the second cannula, and a second microcontroller adapted to control operations of the second pump.
Blomquist discloses the first and second pump; and each including: a reservoir, a cannula, the pumps adapted to infuse the fluid from their own reservoir through their own cannula.  However, Blomquist fails to disclose the step of pairing in between the two devices, as required in the claimed invention. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUYNH-NHU HOANG VU whose telephone number is (571)272-3228.  The examiner can normally be reached on M-F 7:30 am-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 571-272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Quynh-Nhu H. Vu/
Quynh-Nhu H Vu
Primary Examiner, Art Unit 3783